Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 01, 2019, is being examined under the first inventor to file provisions of the AIA .
Specification 
The specification filed on July 01, 2019 is accepted. 
Drawings
The drawings filed on July 01, 2019 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2019 was filed after the mailing date of the application no. 16315808 on 01/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Detailed Action 
Claims 1-10 are pending and are being considered. 
Claim objections
Claim objected to because of the following informalities:  
	Claim 1 step C recites “…decrypts and obtains the network information”. The examiner suggest that the limitation should read as “…..decrypts the network information”.
The limitation further recites “….performing operations to the network information….” should read as “…..performing operations on the network information…..” The term “component thereof” “address thereof” recited in claim 1, 2, 4 and 6 creates ambiguity and needs to be amended. Furthermore the examiner suggest to clarify what it means to perform operation on the network information. Does the operation refers to encryption and decryption performed on the network information?  Appropriate correction is required. Similar remarks for claim 6.
rd last line recites “varication data” should read as “verification data”

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (hereinafter Zheng) (CN 105119785) (Provided in IDS, English translation is used for examination) in view of Liu et al (hereinafter Liu) (US 20160150411).

Regarding claim 1 Zheng teaches a method for accessing a wireless network by a smart device, comprising a plurality of following steps (Zheng on [Page 2 para 1-4] teaches method for accessing intelligent home network by a control terminal comprises steps of);
 A. the smart device generates a temporary data packet comprising a temporary key and 
 (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
B. the controller (Zheng on [page 4 para 5-6] teaches mobile phone and the lamp completes paring process based on pairing request using temporary key obtained from the lamp);
the controller encrypts a network information of a wireless network by using the temporary key in the temporary data packet (Zheng on [page 4 para 6] teaches After mobile phone and lamp complete pairing, user inputs temporary key (n), network name (nn), network cipher (pass) on mobile phone. Mobile phone and lamp carry out “encryption starts (ENC_START) " and " encrypted using temporary key (i.e. the controller uses temporary key to encrypt network information));
and transmits the network information encrypted to the smart device through the wireless network (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp);
C. the smart device decrypts and obtains the network information (Zheng on [page 7 para 1-4] teaches intelligent home network node (i.e. referring to lamp [page 3 last para]) receive a packet and decrypt the cipher text in the packet, wherein Ciphertext comprises mobile network identification number NID [page 5 last para]);
and obtains a long-term key after performing operations to the network information, before joining the wireless network   (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps joining the network obtain long term key LTK by mobile phone for intermodal communication. Further teaches lamps joining the home network first obtains the information such as network name, password and long term key LTK by mobile phone).
	Although Zheng teaches light blinking when pairing with controller, but fails to explicitly teach Smart device having a light emitting component and the controller detects a blinking optical signal sent by the smart device by means of a photosensitive component thereof, However Liu from analogous art teaches 
(Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal);
the controller detects a blinking optical signal sent by the smart device by means of a photosensitive component thereof (Liu on [0024, 0028, 0035 and 0051] teaches A receiver (i.e. controller in instant case) detects a light signal (i.e. flashes at frequency invisible to human eye [0004]) by using a light receive module (i.e. photosensitive component) when receiving transmitter information that is transmitted by a transmitter in a light signal form, performs photoelectric conversion on the transmitter information, and then sends the transmitter information to an access controller).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
Regarding claim 2 the combination of Zheng and Liu teaches all the limitations of claim 1 above, Zheng further teaches wherein the step A comprises specifically: Al. the smart device generates a piece of verification data and a temporary data packet comprising a temporary key; or, the smart device generates a temporary data packet comprising a piece of verification data and a temporary key (Zheng on [page 4 para 3-4] teaches the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response (i.e. sending the packet including key to controller), wherein n is temporary key. See on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID);
 A2. the smart device transmits a device address thereof and the verification data through the wireless network (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID);
Liu further teaches while a light-emitting component thereof flashes at a frequency that is invisible to a human eye, and transmits the temporary data packet in a manner of light blinking (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal in frequency that is invisible to human eye and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 3 the combination of Zheng and Liu teaches all the limitations of claim 2 above, Zheng further teaches wherein the temporary data packet further comprises a synchronization word and a device address of the smart device (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word )).

Regarding claim 4 the combination of Zheng and Liu teaches all the limitations of claim 2 above, Zheng further teaches wherein the step B comprises: the controller receives the verification data through the wireless network, senses the smart device blinking (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word ). See on [page 4 para 5-7] teaches a special sequence is utilized for protecting information during pairing of mobile device with smart lamp and after pairing temporary key is utilized for encryption);
and sends a plurality of data packets to the smart device corresponding to the device address through the wireless network (Zheng [page 4 3rd para] teaches long term key is kept confidential for follow up packet (i.e. indicating plurality of packets). The packet comprises sender address [page 5 2nd last para])
 the data packets include the verification data (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) the packet also includes cipher text, wherein Cipher text comprises mobile network identification number NID [page 5 last para]).
The combination of Zheng and the cited portion of Liu fails to explicitly teach encrypting the verification data using temporary key, However Liu on different portion teaches encrypting verification (Liu on [0026, 0029, 0031 and 0070-0072] teaches encrypting the verification code using the unique ID of phone as a key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu cited on different portion into the teaching of Zheng by encrypting verification data using temporary key. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 5 the combination of Zheng and Liu teaches all the limitations of claim 2 above, Zheng further teaches wherein the step C comprises specifically: the smart device receives the data packets sent by the controller  (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
obtains a long-term key after performing an operation on the network information according to a predetermined algorithm, before joining the wireless network where the controller is located and communicating with a plurality of devices in the wireless network through the long-term key (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps (i.e. other devices) joining the network obtain long term key LTK by mobile phone for intermodal communication).
	Liu further teaches decrypts the data packets by using the temporary key (Liu on [0029, 0033, 0070, 0086 and 0100] teaches decrypting identification information using identity of mobile phone as a key);
(Liu on [0070, 0085 and 0099] teaches saving the decrypted ID after acquiring the ID. See also on [0105] teaches storing the decrypted information after receiving the comparing the received password).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by decrypting and storing network information. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
Regarding claim 6 Zheng teaches a system for accessing a wireless network by a smart device, wherein the system comprises: (Zheng on [page 2 para 2-3] teaches an intelligent domestic system comprising terminal nodes and device for accessing wireless network);
a smart device, applied to generating a temporary data packet comprising a temporary key, and  (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
after receiving a network information sent by the controller, decrypting and obtaining the network information (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp . See on [page 7 para 1-4] teaches intelligent home network node (i.e. referring to lamp [page 3 last para]) receive a packet and decrypt the cipher text in the packet, wherein Cipher text comprises mobile network identification number NID [page 5 last para]);
Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps joining the network obtain long term key LTK by mobile phone for intermodal communication. Further teaches lamps joining the home network first obtains the information such as network name, password and long term key LTK by mobile phone);
a controller, (Zheng on [page 4 para 5-6] teaches mobile phone and the lamp completes paring process based on pairing request using temporary key obtained from the lamp);
 encrypting a network information of the wireless network by using the temporary key in the temporary data packet (Zheng on [page 4 para 6] teaches After mobile phone and lamp complete pairing, user inputs temporary key (n), network name (nn), network cipher (pass) on mobile phone. Mobile phone and lamp carry out “encryption starts (ENC_START) " and " encrypted using temporary key (i.e. the controller uses temporary key to encrypt network information));
and transmits the network information encrypted to the smart device through the wireless network (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp).
Although Zheng teaches light blinking when pairing with controller, but fails to explicitly teach Smart device having a light emitting component and the controller detects a blinking optical signal sent by the smart device by means of a photosensitive component thereof, However Liu from analogous art teaches 
Smart device having A light emitting component (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal).
the controller detects a blinking optical signal sent by the smart device by means of a photosensitive component thereof (Liu on [0024, 0028, 0035 and 0051] teaches A receiver (i.e. controller in instant case) detects a light signal (i.e. flashes at frequency invisible to human eye [0004]) by using a light receive module (i.e. photosensitive component) when receiving transmitter information that is transmitted by a transmitter in a light signal form, performs photoelectric conversion on the transmitter information, and then sends the transmitter information to an access controller).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
Regarding claim 7 the combination of Zheng and Liu teaches all the limitations of claim 6 above, Zheng further teaches wherein the temporary data packet further comprises a synchronization word and a device address of the smart device (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word )).
Regarding claim 8 the combination of Zheng and Liu teaches all the limitations of claim 7 above, Zheng further teaches wherein the smart device comprises:  12a data generating module, applied to generating a piece of verification data and a temporary data packet comprising a temporary key; or generating a temporary data packet comprising a piece of verification data and a temporary key (Zheng on [page 4 para 3-4] teaches the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response (i.e. sending the packet including key to controller), wherein n is temporary key. See on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID);
a first communication module, applied to broadcasting a device address of the smart device and the verification data; (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID).
Liu further teaches a light-emitting component, applied to flashing at a frequency that is invisible to a human eye, and transmitting the temporary data packet in a manner of light blinking (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal in frequency that is invisible to human eye and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
Regarding claim 9 the combination of Zheng and Liu teaches all the limitations of claim 8 above, Zheng further teaches wherein the controller comprises: a second communication module, applied to (Zheng [page 4 3rd para] teaches long term key is kept confidential for follow up packet (i.e. indicating plurality of packets). The packet comprises sender address [page 5 2nd last para]);
the data packets include the verification data encrypted by the temporary key and a ciphertext of network information of the wireless network (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) the packet also includes cipher text, wherein Cipher text comprises mobile network identification number NID [page 5 last para]);
(Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word ). See on [page 4 para 5-7] teaches a special sequence is utilized for protecting information during pairing of mobile device with smart lamp and after pairing temporary key is utilized for encryption).
The combination of Zheng and the cited portion of Liu fails to explicitly teach encrypting the verification data using temporary key, However Liu on different portion teaches encrypting verification data using temporary key (Liu on [0026, 0029, 0031 and 0070-0072] teaches encrypting the verification code using the unique ID of phone as a key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu cited on different portion into the teaching of Zheng by encrypting (Liu on [0005]).

Regarding claim 10 the combination of Zheng and Liu teaches all the limitations of claim 9 above, Zheng further teaches wherein the first communication module is further applied to receiving the data packets sent by the controller (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
obtaining a long-term key after performing an operation on the network information according to a predetermined algorithm, before joining the wireless network where the controller is located, and communicating with a plurality of devices in the wireless network through the long-term key (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps (i.e. other devices) joining the network obtain long term key LTK by mobile phone for intermodal communication).
Liu further teaches the smart device further comprises a decryption module, applied to decrypting the data packets by using the temporary key (Liu on [0029, 0033, 0070, 0086 and 0100] teaches decrypting identification information using identity of mobile phone as a key);
and saving a decrypted network information only after decrypting and achieving the verification data (Liu on [0070, 0085 and 0099] teaches saving the decrypted ID after acquiring the ID. See also on [0105] teaches storing the decrypted information after receiving the comparing the received password).
 into the teaching of Zheng by decrypting and storing network information. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teo et al (US 20180176079) relates to the technical field of the Internet of Things, particularly to a Wi-Fi IoT system and a method for implementing secure connection and low power consumption proxy among various devices within the system. An IoT configuration method and system for secure low power consumption proxy devices, which may improve ease of use and availability of IoT devices, and solve the power consumption problem and the network security problem. The low power consumption device operating and transmitting control information to said proxy device, and the proxy device forwarding the received information or adjusting the states of other devices in the network according to the received information. The invention provides an extensible, easily configurable, and secure IoT system.
Lee et al (US 20140056172) the invention is directed towards stablishing communication groups based on light and/or sound signal transmissions. To avoid tedious processes to connect mobile users having common interests, groups, such as nightclub interest groups, church organizations, and music appreciation clubs, may broadcast light signals and/or sound signals that may be received by mobile devices and converted into information the mobile devices may use to join the groups. Mobile devices that can view or hear the signaling devices may use sensors to receive the signals emitted by the signaling devices, and may evaluate the received 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436